 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:16-cr-153-JAM-EFB P
12                       Respondent,
13            v.                                        ORDER
14    JAROD PERDICHIZZI,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 23, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   /////

28   /////
                                                       1
 1         1. The findings and recommendations filed July 23, 2019, are adopted in full;
 2         2. Movant’s motion to vacate, set aside, or correct sentence (ECF No. 58) is
 3   DENIED;
 4         3. Movant’s petition for writ of error coram nobis (ECF No. 65) is DENIED;
 5         4. The Clerk is directed to close the companion civil case, No. 2:18-cv-3147-JAM; and
 6         5. The Clerk is directed to enter judgment accordingly.
 7
     DATED: September 24, 2019
 8
                                                /s/ John A. Mendez____________             _____
 9

10                                              UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
